Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 1 of 30 Pageid#: 1030



                                                                                       3/26/2021
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


     ADDISON CARTER & TYRONE                           CASE NO. 6:20-cv-48
     BEAVER, INDIVIDUALLY AND FOR
     OTHERS SIMILARLY SITUATED,
                                                       MEMORANDUM OPINION
                                         Plaintiffs,

     v.                                                JUDGE NORMAN K. MOON

     DOMINION ENERGY, INC., et al.,

                                       Defendants.




          This is a putative class action filed by Plaintiffs Addison Carter and Tyrone Beaver, two

   African-American Arc Energy employees, who worked as welders on-site at Dominion Energy’s

   Bear Garden Power Plant. Dominion’s subsidiary, Virginia Electric and Power Company, or

   “VEPCO,” operates the Bear Garden Plant. In order to fulfill staffing needs on its government

   contracts, Dominion/VEPCO subcontracted with third parties like Frenzelit and Arc Energy.

   Frenzelit and Arc Energy provided staffing at the Bear Garden Plant, and employees from both

   companies interacted with one another. Dominion banned Plaintiffs from all Dominion sites after

   an incident between them and a Frenzelit employee. Because their employer, Arc Energy, only

   serviced Dominion sites, Arc Energy subsequently terminated them.

          Plaintiffs have sued Defendants Dominion Energy, VEPCO and its employee William

   Reed, Frenzelit and its employees Joey Brown, Tom O’Brien, and Christopher Dykes, and Arc

   Energy and its president Roger Phillips.




                                                   1
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 2 of 30 Pageid#: 1031




          All named defendants except Arc Energy and Phillips have filed motions to dismiss.1 Dkts.

   47, 50, 43, 58. The motions raise questions of which individual or corporate defendants would be

   liable for the alleged racial discrimination. In ruling on the motions to dismiss, the Court must

   assume the truth of all well-pleaded factual allegations in the complaint and draw any reasonable

   inferences therefrom in the light most favorable to Plaintiffs.



                                        I.      FACTS AS ALLEGED

          A. Background & Relevant Parties

          Plaintiffs worked as specialty welders for Arc Energy Services, Inc. (“Arc Energy”) until

   March 26, 2019, when they were terminated. Beaver worked as a specialty welder for

   approximately 22 years. Id. While working for Arc Energy, between mid-2014 and early 2019, he

   exclusively serviced Dominion power plants. Id. ¶ 36. Carter was newer to the industry and trained

   under Beaver for two years. Id. ¶ 25. Arc Energy had only one customer, Dominion Energy, Inc.

   (“Dominion”). Id. ¶ 99.

          Dominion is a 21,000-person public company that produces and transports energy across

   18 states. Id. ¶¶ 14, 24. VEPCO, a wholly owned subsidiary of Dominion, operates the Bear

   Garden Power Plant in New Canton, Virginia, where it employed William Reed2 as the on-site



          1
             Arc Energy and Roger Phillips are the two additional defendants not represented in this
   motion to dismiss. Together, Arc Energy and Phillips submitted a motion to transfer venue or
   dismiss after the case was filed in the Eastern District of Virginia. Dkt. 39, 68. That court denied
   their motion to dismiss but granted the motion to transfer. Dkt. 71. Arc Energy and Phillips did
   not file any additional motions.
          2
            The amended complaint refers to “William Reed.” Plaintiffs now believe the individual’s
   proper name is “William Whitworth.” The Court will refer to the Defendant as Reed. Plaintiffs
   filed a motion to amend, in order to fix their mistake. Dkts. 87, 99. For the reasons discussed in
   this opinion, Court will deny Plaintiffs’ motion without prejudice.

                                                    2
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 3 of 30 Pageid#: 1032




   station director.3 Id. ¶ 14. Given the nature of its work, Dominion staffs many large service projects

   with subcontractors. Id. ¶ 15.

          At the Bear Garden Plant, Dominion contracted with Frenzelit, Inc. (“Frenzelit”). Id. At

   the site, Frenzelit employed Joey Brown as a welding and labor supervisor, Tom O’Brien as a field

   services manager, and Christopher Dykes as a welder. Id. ¶¶ 17–18, 20.

          Dominion also subcontracted with Arc Energy, which provided specialty welders to the

   Bear Garden Plant. Id. ¶ 16. Arc Energy staffs approximately 1,500 people at Dominion worksites.

   Id. Arc Energy employed Plaintiffs until March 26, 2019. Id. ¶ 13. While the amended complaint

   clearly alleges Frenzelit and Arc Energy were both subcontractors of Dominion/VEPCO, it does

   not expressly state the relationship between Frenzelit and Arc Energy.

          B. Racial Composition of Dominion/VEPCO, Frenzelit, and Arc Energy

          Throughout their welding careers, Plaintiffs worked at several of Dominion’s power plants.

   Id. ¶ 34. Dominion has plants in West Virginia, Massachusetts, Pennsylvania, New Jersey,

   California, Iowa, Florida, Maryland, Georgia, North Carolina, South Carolina, and Virginia. Id.

   From mid-2014 through his termination in March 2019, Beaver worked exclusively at Dominion

   power plants. Id. ¶ 36. During this time, Beaver rarely saw any African Americans at Dominion

   job sites: he only saw “1–2 African Americans at sites with as many as 50–100 employees.” Id.

   ¶¶ 37, 112. When he did see African Americans, most of them were “runners” or other unskilled

   laborers. Id. ¶ 112. Plaintiffs also allege that Dominion’s corporate managers are almost all white,

   just like the management at the Bear Garden Plant. Id. ¶ 39. Plaintiffs further assert that African


          3
              Plaintiffs’ amended complaint often refers to Dominion and VEPCO jointly
   (“Dominion/VEPCO”). Thus, the Court refers to Dominion/VEPCO when noting allegations that
   refer to the parties as a joint entity. Where Plaintiff makes individualized allegations against either
   Dominion or VEPCO, the Court uses the individual entity’s name. The Court uses
   Dominion/VEPCO without deciding whether they are an integrated employer.

                                                     3
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 4 of 30 Pageid#: 1033




   Americans are underrepresented within Dominion/VEPCO’s power plant workforce, relative to

   the available and qualified African American labor pool. Id. ¶ 53. Plaintiffs extend their assertions

   to include Dominion/VEPCO’s labor suppliers because they never encountered minority managers

   at Frenzelit or Arc Energy during their time at the Bear Garden Plant. Id. ¶¶ 40–41.

          C. Specific Instances of Discrimination at the Bear Garden Plant

          On March 19, 2019, Plaintiffs reported to the Bear Garden Plant for their first day of work

   at that site. Id. ¶ 57. Upon arriving, they noticed that out of about 125 people present, they were

   the only African Americans among the skilled laborers. Id. ¶ 58.

          Plaintiffs attended a mandatory safety and discrimination session, which included a

   segment on Dominion’s “Zero Tolerance” discrimination policy. Id. ¶ 62. Following the training,

   Plaintiffs entered “the [onsite] Frenzelit trailer.” Id. ¶ 65. Within moments, Dykes, a white male

   and Frenzelit employee, accosted Carter. Id. He grabbed Carter’s testicles and called Carter a

   “pretty young black boy.” Id. Carter responded by placing Dykes “in a hold.” Id. Jeremy

   Helmstetler, the Frenzelit supervisor, later introduced Carter to the all-white crew as “Toby”—a

   reference to the slave in the mini-series “Roots.” Id. ¶ 66.

          Over the next several days, Dykes’s misconduct continued. Id. ¶ 67. He pushed and shoved

   Plaintiffs and told them to “get the f**k out of the way.” Id. Dykes also discouraged other workers

   from helping Plaintiffs perform their work assignments—even though Beaver was the senior

   welder on the worksite. Id. ¶ 70. For instance, Dykes interfered with Beaver’s helper, a white

   technician, by telling the technician to ignore Beaver’s instructions and follow Dykes’s advice

   instead. Id. Dykes’s guidance was incorrect and inconsistent with the technician’s task. Id. Dykes

   repeatedly and specifically referred to Plaintiffs’ race and also threatened co-workers who helped

   Beaver or Carter. Id. ¶¶ 71, 74. No co-workers ever discouraged Dykes’s misconduct. Nor did any



                                                     4
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 5 of 30 Pageid#: 1034




   supervisors or managers, who observed, received reports of, or became aware of Dykes’s conduct,

   correct or reprimand him. Id. ¶ 75. Despite the behavior, Plaintiffs maintained their composure

   which irritated Dykes further, leading to an escalation the week after Plaintiffs started work. Id. ¶

   76.

           On March 26, Joey Brown, a Frenzelit employee, filled in as supervisor for Helmstetler.

   Id. ¶ 77. That morning, Dykes entered the trailer and pushed Carter aside while saying “get the

   f**k out of the way.” Id. ¶ 78. Carter then asked Dykes if he “had a problem,” to which Dykes

   responded with a racist tirade. Dykes referred to African Americans as a “species” and called them

   “lazy,” before repeatedly calling Carter a “n***er.” Id. ¶ 79. He then stated that he would call

   Frenzelit and make sure Carter would never “work for them again,” referring to Carter as a

   “f**king mook.” Id. ¶ 79. Finally, Dykes told Carter that he wanted to take Carter to his truck,

   where he could get his whip and “whip [Carter] like they used to do to the slaves.” Id. Dykes’s

   rant ended when he “thrust his fist into Carter’s face, threaten[ed] Carter, and insist[ed] they go to

   the parking lot to fight.” Id.

           Brown did not step in. Instead, he told Carter to “take it to the parking lot and fight it out.”

   Id. ¶ 80. Dykes continued directing racial and homophobic epithets and insults at Carter. Id. Rather

   than engaging in a physical altercation, Carter exited the area and went to the Dominion/VEPCO

   site office to file a discrimination complaint. Id. ¶ 82. Carter spoke with Reed, Dominion’s on-site

   station director. Id. ¶ 86. Carter told Reed what happened and that he wanted to file a written

   incident report. Id. But during the meeting between Carter and Reed, Brown entered the office and

   notified them that he had “made a decision” and that Plaintiffs needed to “get their stuff and leave

   the site.” Id. ¶ 86. Brown said that Dykes would be required to leave as well. Id. Reed did not

   permit Carter to complete a written complaint. Id. ¶ 87. Brown apologized about the situation to



                                                      5
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 6 of 30 Pageid#: 1035




   Reed. Id. ¶ 88. Brown expressed to Reed that the President of Frenzelit’s North American

   subsidiary instructed that all involved persons be removed from the site. Id. Beaver asked Brown

   why he needed to leave, but Brown gave no explanation other than to “just leave.” Id. ¶ 89.

          Plaintiffs headed to their truck, but decided that they should not leave without filing a

   written complaint with Dominion/VEPCO, so they went back to see Reed. Id. ¶ 90. Reed advised

   them that, because Dykes had already left the site, completing a statement would “not be

   necessary.” Id. ¶ 91. Reed then spoke with Carter in private. Id. ¶ 92. He told Carter, “Look, I can

   tell you are angry, 20 years ago I was like you, but when things like this happen in life, you have

   to look the other way, and don’t look back. Alright?” Id. ¶ 93. After this private comment, Reed

   addressed Beaver and said, “You guys go get some rest now, you will be alright.” Id. Plaintiffs left

   without completing a written complaint. Id. ¶ 94.

          Following the incident, Plaintiffs called managers at Frenzelit and Arc Energy. Id. ¶¶ 95–

   96. When Carter spoke with Tom O’Brien, the Frenzelit field service manager in Winston Salem,

   North Carolina, O’Brien laughed and said, “Yeah, I know, you and [Beaver] are gone.” Id. ¶ 95.

   Carter’s initial phone call with Arc Energy was more reassuring. A staffing person told him that

   Arc Energy would get Plaintiffs a new project quickly, and that the company would make some

   calls to find out what happened. Id. ¶¶ 96–97. However, when Plaintiffs next spoke with Arc

   Energy, the company president, Roger Phillips, confirmed that Dominion/VEPCO banned

   Plaintiffs from all Dominion sites. Id. ¶ 99. Because Arc Energy only supplied labor to Dominion

   worksites—and Plaintiffs could no longer work on those sites—Arc Energy terminated them. Id.

          At a later point, Plaintiffs learned that Dykes had not been required to leave the Bear

   Garden Plant on March 26. Id. ¶ 104. They also learned that Frenzelit’s O’Brien attempted to

   secure false statements from several witnesses to the March 26 incident. Id. ¶ 105. Specifically,



                                                    6
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 7 of 30 Pageid#: 1036




   O’Brien approached Timothy McCathern, a white man who worked with the Plaintiffs during their

   time at the Bear Garden Plant. Id. ¶ 106. O’Brien asked McCathern to sign a statement that placed

   the blame for the altercation on Plaintiffs. Id. McCathern refused to sign the statement because he

   believed Plaintiffs did nothing wrong. Id. O’Brien responded that, “the more statements the better,”

   and “you’re either with Frenzelit or against us.” Id. Again, McCathern refused to sign the

   statement. Id. Frenzelit terminated him the next day. Id. Prior to the March 26 incident, McCathern

   had informed his superiors about examples of Dykes’s racially motivated conduct, including when

   Dykes called McCathern a “n***er lover.” Id. ¶ 107.

          Plaintiffs also claim that all Defendants published or republished the fact that

   Dominion/VEPCO banned them from its worksites. Id. ¶ 108. Due to Dominion/VEPCO’s ban,

   Plaintiffs cannot work at a large number of power plants. Id. ¶ 124. In fact, before finding a

   specialty welding job in Connecticut, Carter could not find welding work for 5 months. Id. ¶ 125.

          Plaintiffs filed the original complaint in this case on March 3, 2020, Dkt. 1, and filed an

   amended complaint on March 25, 2020, Dkt. 11.

          D. Plaintiffs’ Claims

          Plaintiffs’ amended complaint includes the following claims: two class claims of racial

   discrimination (counts I and II) against Dominion/VEPCO; individual claims of unlawful

   discrimination in the right to contract (counts III and VII), retaliation (counts IV and VI), and

   disparate treatment and hostile work environment (count V) against Dominion/VEPCO, Frenzelit,

   and Arc Energy; conspiracy to interfere with civil rights (count VIII) against Dykes, Brown, Reed,

   O’Brien, and Phillips; defamation (count IX) against all Defendants; and insulting words (count

   X), battery (count XI), and assault (count XII) against Dominion/VEPCO, Frenzelit, and Dykes.




                                                    7
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 8 of 30 Pageid#: 1037




                                         II.      LEGAL STANDARD

          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

   sufficiency of a complaint to determine whether a plaintiff has properly stated a claim; it “does not

   resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

   Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). When challenged by a

   motion to dismiss under Rule 12(b)(6), a plaintiff’s allegations must “raise a right to relief above

   the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must

   state a claim that is plausible on its face. Id. at 556. The Court must take all facts and reasonable

   inferences in favor of the plaintiff, disregard any legal conclusions, and not credit any formulaic

   recitations of the elements. See Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009); Giarratano v. Johnson,

   521 F.3d 298, 302 (4th Cir. 2008).



                                               III.   DISCUSSION

      A. Vicarious Liability Claims Against Dominion/VEPCO and Frenzelit (Insulting Words,

          Battery, and Assault)

          Counts X–XII (insulting words, battery, and assault) seek to hold Dominion/VEPCO and

   Frenzelit vicariously liable for Dykes’s alleged misconduct. This subsection addresses whether the

   companies would otherwise be liable for any of Dykes’s allegedly unlawful conduct under theories

   of respondeat superior or ratification.

          Respondeat superior liability is limited to tortious acts performed “within the scope of the

   duties of the employment and in the execution of the service for which the employee was engaged.”

   Parker v. Carilion Clinic, 819 S.E.2d 809, 821 (Va. 2018) (internal quotation marks omitted).

   Stated differently, vicarious liability may be imposed on an employer “when the employee



                                                      8
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 9 of 30 Pageid#: 1038




   committed the tort while ‘performing a normal function’ of his assigned job.” Our Lady of Peace,

   Inc. v. Morgan, 832 S.E.2d 15, 23 (Va. 2019) (quoting Parker, 819 S.E.2d at 819). Plaintiffs cannot

   establish respondeat superior merely by showing that the employee was “on the clock,” using the

   employer’s property, or on the employer’s premises at the time of the tortious acts. Parker, 819

   S.E.2d at 821. An employer is not liable for an unauthorized tortious act by an employee arising

   “wholly from some external, independent, and personal motive on the part of the employee to do

   the act upon his own account.” Id. (internal quotation omitted).

          In addition to respondeat superior, Dominion/VEPCO and Frenzelit could be liable under

   an agency theory of ratification. Under general agency principles,“[r]atification is the affirmance

   by a person of a prior act which did not bind him but which was done or professedly done on his

   account, whereby the act, as to some or all persons is given effect as if originally authorized by

   him.” Restatement (Second) of Agency § 82 (1958). However, in Virginia, “[o]f all the grounds

   for imputed tort liability, ratification is the most arcane.” Anthony W. Kraus, Ratification of Torts:

   An Overview and Critique of the Traditional Doctrine and Its Recent Extension to Claims of

   Workplace Harassment, 32 Tort & Ins. L.J. 807, 807 (1997).

          “A principal is bound by his agent’s previously unauthorized act if he ratifies the act by

   accepting its benefits with full knowledge of the relevant facts, or, if upon learning of the act, he

   fails to promptly disavow it.” Smith v. Mountjoy, 694 S.E.2d 598, 603 (Va. 2010) (internal

   quotations omitted). See also Meade v. Johnson Mem’l Hosp., No. 1:10-CV-00024, 2010 WL

   3463639, at *6 (W.D. Va. Sept. 2, 2010) (stating that ratification requires the principal to have (1)

   “factual knowledge of the agent’s conduct,” and to (2) “expressly confirm[] the conduct or act[]

   affirmatively in response to it”).




                                                     9
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 10 of 30 Pageid#: 1039




          Under either theory, Dominion/VEPCO cannot be found vicariously liable for Dykes’s

   actions. First, under respondeat superior, a prerequisite for liability is an employer-employee

   relationship. As it stands, the amended complaint alleges that Dykes is an employee of Frenzelit,

   not Dominion/VEPCO. Dkt. 11 ¶ 17. Second, under a theory of ratification, a prerequisite for

   liability is a principal-agent relationship. See Restatement (Second) of Agency § 82 (1958)

   (“[T]here is no ratification unless an act has been done which the purported or intended principal

   could have authorized, by one who purported to act as agent or intended to act as servant; and

   unless the act is affirmed, while still capable of ratification, by a person who, at the time of

   affirmance, knows the facts, who can authorize such an act, and who is the person for whom the

   agent purported or intended to act.”) (internal citations omitted); see also W.T. Grant Co. v. Owens,

   141 S.E. 860, 862 (Va. 1928) (citing the standard for ratification); Kern v. J.L. Barksdale Furn.

   Corp., 299 S.E.2d 365, 367 (Va. 1983) (relying on Restatement (Second) of Agency in considering

   ratification of contract claim). The amended complaint fails to allege that Dykes acted, or

   purported to act, as an agent of Dominion/VEPCO. Thus, Dominion/VEPCO cannot be vicariously

   liable for Dykes’s conduct.

          By contrast, with respect to Frenzelit, the amended complaint includes sufficient

   allegations to establish that the company ratified Dykes’s behavior. First, Plaintiffs allege that

   Frenzelit was aware of Dykes’s conduct. For instance, prior to the incident on March 26, Plaintiffs’

   coworker, McCathern, witnessed Dykes’s conduct towards Plaintiffs and reported it to Frenzelit’s

   field services manager, O’Brien. Dkt. 11 ¶¶ 106–07. After learning of the conduct, O’Brien took

   no action to address it. Id. Frenzelit’s welding and labor supervisor, Brown, was also aware of the

   misconduct. Id. ¶ 80. Yet, on March 26, after Dykes unleashed a racist tirade against Carter and

   “thrust his first” into Carter’s face, Brown actively encouraged Dykes and Plaintiffs to “take it to



                                                    10
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 11 of 30 Pageid#: 1040




   the parking lot and fight it out.” Id. Following the incident, Brown demanded that Plaintiffs leave

   the site because he had “made a decision.” Id. ¶ 86. The facts in the amended complaint also allege

   that Brown lied to Plaintiffs about Dykes being required to leave the site that day. Id.

          In addition to Brown affirmatively and contemporaneously supporting the behavior on

   March 26, Frenzelit also attempted to solicit false statements from their employees after the

   incident. Id. ¶¶ 105–06. O’Brien asked McCathern to sign a statement placing all the blame on

   Plaintiffs. Id. ¶ 106. When McCathern refused—on the grounds that the proffered statement was

   false—O’Brien responded: “you’re either with Frenzelit or against us.” Id. McCathern was fired

   the day after refusing to sign the statement. Id. After the March 26 events, Carter called O’Brien

   about the incident—to which O’Brien laughed and said, “Yeah, I know, you and [Beaver] are

   gone.” Id. ¶ 95. Taken together, the allegations present sufficient facts to state a claim for vicarious

   liability under a theory of ratification. Frenzelit’s course of conduct, as alleged, is enough to show

   that it had full factual knowledge of Dykes’s action, and act affirmatively in response thereto.

          As an alternative ground for dismissal, Frenzelit argues that the sole remedy for tortious

   acts against Plaintiffs is under the Virginia Workers’ Compensation Act (“VWCA”). See Va. Code

   Ann. § 65.2-307. But this argument fails. To bar recovery through a common law cause of action

   under the VWCA, the employee must have sustained an “injury.” The VWCA defines “injury” as

   an “injury by accident arising out of and in the course of the employment.” Va. Code Ann. § 65.2–

   101. “To be covered by the Act, then, three conditions must be satisfied: (1) an injury by accident;

   (2) arising out of the employment; and (3) arising in the course of the employment.” Sutter v. First

   Union Nat. Bank of Virginia, Inc., 932 F. Supp. 753, 758 (E.D. Va. 1996).

          Frenzelit’s argument falters at the second step. The “arising out of” prong demands a causal

   link between the injury and the employment. King v. DTH Contract Servs., 823 S.E.2d 6, 10–11



                                                     11
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 12 of 30 Pageid#: 1041




   (2019); see also Brown v. Reed, 165 S.E.2d 394, 396 (Va. 1969) (“[T]he words ‘arising out of and

   in the course of employment’ should be liberally construed to carry out the humane and beneficent

   purpose of the Workmen's Compensation Act.”). In cases involving intentional torts, “the

   necessary causal connection may be established if the evidence shows that the attack was directed

   against the claimant as an employee or because of the employment.” City of Richmond v. Braxton,

   335 S.E.2d 259, 262 (Va. 1985) (citation omitted). “Under this test, if the injury can be seen to

   have followed as a natural incident of the work and to have been contemplated by a reasonable

   person familiar with the whole situation as a result of the exposure occasioned by the nature of the

   employment, then it arises ‘out of’ the employment.” Baggett Transp. Co. of Birmingham, Ala. v.

   Dillon, 48 S.E.2d 819, 822 (Va. 1978) (internal quotation marks omitted). Frenzelit has not

   established that Dykes’s behavior is a risk connected to its business. Nor has Frenzelit shown that

   the risks of assault, battery, or insulting words are incidental to the “character of the business.” Id.;

   See. Richmond Newspapers v. Hazelwood, 457 S.E.2d 56, 59 (Va. 1995) (finding that when an

   employee grabbed a co-worker in the buttocks or genital areas, the claim was not barred under

   VWCA because the conduct was not fairly traceable to the employment as a contributing

   proximate cause). At bottom, Frenzelit has not established that Plaintiffs’ claim would be covered

   under the provisions of the VWCA.

           For these reasons stated above, the facts alleged are not sufficient to find vicarious liability

   on the part of Dominion/VEPCO. Therefore, counts X–XII will be dismissed against

   Dominion/VEPCO. However, the Court finds that the allegations are sufficient to find ratification

   on the part of Frenzelit.




                                                      12
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 13 of 30 Pageid#: 1042




      B. Common Claims to All Defendants (Defamation & Conspiracy to Violate Civil Rights)

          Plaintiffs sue all Defendants for common law defamation (individually and under a

   respondeat superior theory of liability).4 Plaintiffs claim, on information and belief, that Dykes,

   Brown, O’Brien, and Reed, told other Dominion/VEPCO and Frenzelit employees that Plaintiffs

   were “guilty of ‘misconduct’ resulting in being ‘banned from the Bear Garden Dominion site and

   all Dominion’ worksites for a period of five, or more, years.” Dkt. 11 ¶¶ 250–51. They further

   allege that these statements, whether republished internally or externally to the industry, were

   defamatory. Id. ¶ 253.

          The elements of a defamation claim in Virginia are “(1) publication of (2) an actionable

   statement with (3) requisite intent.” Tharpe v. Saunders, 737 S.E.2d 890, 892 (Va. 2013) (quoting

   Jordan v. Kollman, 612 S.E.2d 203, 206 (Va. 2005)). For a statement to be actionable, it must be

   both false and defamatory. Jordan, 612 S.E.2d at 206. Circumstances may arise where a statement

   that is facially true is still actionable. This can occur if “the statements conveyed [a] defamatory

   implication” intended by the speaker, but any implication will be limited to the “plain and natural”

   meaning of the words. Edwards v. Schwartz, 378 F. Supp. 3d 468, 504 (W.D. Va. 2019). “Pure

   expressions of opinion” are constitutionally protected and “cannot form the basis of a defamation

   action.” Tharpe, 737 S.E.2d at 892.

          A party can assert qualified privilege as a defense to defamation. Qualified privilege

   applies if the statements were made in good faith, to and by persons who have corresponding duties

   or interests in the subject of the communication. Gov’t Micro Res., Inc. v. Jackson, 624 S.E.2d 63,



          4
            Plaintiffs also sue all Defendants for conspiracy to violate civil rights under § 1985(3).
   However, the Court need not address the specific elements of the claim because all parties now
   agree that § 1985(3) is the wrong vehicle for this claim. Dkt. 64 at 14 (“Defendants correctly point
   out that Section 1985(3) is not the appropriate vehicle for this claim.”). The Court will dismiss
   count VIII against all Defendants.
                                                   13
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 14 of 30 Pageid#: 1043




   70–71 (Va. 2006). Communications made in the context of an employment relationship are

   covered by this qualified privilege. See Shabazz v. PYA Monarch, 271 F. Supp. 2d 797, 806–07

   (E.D. Va. 2003) (collecting cases); Echtenkamp v. Loudon Cnty. Pub. Schs., 263 F. Supp. 2d 1043,

   1063 (E.D. Va. 2003) (“[C]riticism of plaintiff’s job performance or manner, even if clearly

   damaging to the plaintiff’s interests, does not necessarily constitute actionable defamation.”);

   Kroger Co. v. Young, 172 S.E.2d 720, 722 (Va. 1970) (finding statements made “by an employer

   to his employees of reason for the discharge of a fellow employee . . . are qualifiedly privileged”).

          To overcome a defense of qualified privilege, plaintiffs must put forth evidence of malice.

   Fuste v. Riverside Healthcare Ass’n Inc., 575 S.E.2d 858, 863 (Va. 2003). The Supreme Court of

   Virginia has held “that employment matters are occasions of privilege in which the absence of

   malice is presumed.” Larimore v. Blaylock, 528 S.E.2d 119, 122 (Va. 2000). “Thus, in order to

   state a claim for defamation, plaintiff[s] must allege facts sufficient ultimately to support a finding

   by clear and convincing evidence that the statements of her supervisors and co-workers were made

   with actual, common-law malice.” Echtenkamp, 263 F. Supp. 2d at 1062.

          Plaintiffs’ allegations about Defendants’ defamation are inconsistent. First, Plaintiffs

   allege that Defendants republished that Plaintiffs were “‘bann[ed]’” and that Plaintiffs “engaged

   in workplace misconduct justifying their ‘ban.’” Dkt. 11 ¶ 108. But Plaintiffs later allege that, on

   information and belief, Defendants conveyed statements that Plaintiffs had been “guilty of

   ‘misconduct’ resulting in being ‘terminated,’ ‘barred,’ [or] ‘banned’ . . .” Id. ¶¶ 249–50. Whether

   the term “misconduct” was published by Defendants is material in the Court’s determination. This

   is because the statements that Plaintiffs were “banned” or “terminated” were not false. A

   defamatory statement is both false and defamatory. Jordan, 612 S.E.2d at 206.




                                                     14
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 15 of 30 Pageid#: 1044




          Moreover, if the word “misconduct” was not used, then Plaintiffs’ argument that these were

   defamatory statements by implication is unpersuasive. It is undisputed that Plaintiffs were banned

   and terminated, and the Court cannot stretch the plain meaning of those terms to impute

   misconduct. At this stage, to the extent Plaintiffs ask the Court to find that the term “misconduct”

   in this context is defamatory by implication, the Court declines to do so. Because it is unclear

   whether Plaintiffs directly quote Defendants or are simply paraphrasing—and especially in light

   of the inconsistency of the allegations in paragraphs 108, 249, and 250—there are not enough facts

   alleged to determine that Plaintiffs have pleaded a viable defamation claim.

          For the reasons stated above, count IX will be dismissed against Defendants

   Dominion/VEPCO, Reed, Frenzelit, O’Brien, Brown, and Dykes without prejudice.

      C. Common Claim to Individual Defendants Reed, Brown, O’Brien, and Dykes

          (Discrimination in the Right to Contract)

          Count VII is a § 1981 claim for unlawful discrimination with the right to contract against

   Reed, Brown, O’Brien, and Dykes. Only Reed and Dykes seek dismissal.

          To establish a prima facie case for unlawful discrimination in the interference with the right

   to contract, plaintiffs must plead facts sufficient to show “(1) membership in [a] protected class,

   (2) intent on the part of the defendant; and (3) interference with the rights or benefits associated

   with making and enforcing contracts.” Williams v. Lipscomb, No. 7:17-CV-00446, 2018 WL

   3672752, at *2 (W.D. Va. Aug. 2, 2018) (internal quotations omitted); Painter’s Mill Grille, LLC

   v. Brown, 716 F.3d 342, 349 (4th Cir. 2013). “[T]o make out a claim for individual liability under

   § 1981, a plaintiff must demonstrate some affirmative link to causally connect the actor with the

   discriminatory action,” and the claim “must be predicated on the actor’s personal involvement.”




                                                   15
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 16 of 30 Pageid#: 1045




   Hawthorne v. Va. State Univ., 568 F. App’x 203, 205 (4th Cir. 2014) (quoting Whidbee v.

   Garzarelli Food Specialties, Inc., 223 F.3d 62, 75 (2d Cir. 2000)).

          When a contractual relationship is lacking, plaintiffs must “show that the defendant both

   possessed sufficient authority to significantly interfere with the individual’s ability to obtain

   contracts with third parties, and that the [defendant] actually exercised that authority to the

   [plaintiff’s] detriment.” Painter’s Mill Grille, 716 F.3d at 351 (citing Harris v. Allstate Ins. Co.,

   300 F.3d 1183, 1197 (10th Cir. 2002)); see also Shaikh v. City of Chicago, 341 F.3d 627, 629 (7th

   Cir. 2003) (“[Plaintiff’s] §§ 1981 and 1982 claims fail for a . . . fundamental reason: Because the

   City had no power directly to affect [a third party’s] proposed sale of the property to [plaintiff], it

   did not unlawfully or unconstitutionally impede upon [his] ability to purchase the building.”).

   Stated differently, § 1981 “liability only attaches to persons who actually [have] the power or

   authority to prevent the plaintiff from entering into a contract with the third party.” Harris, 300

   F.3d at 1197.

          In Painter’s Mill Grille, the plaintiff—a tenant and business owner—sued the lawyers

   representing the plaintiff’s landlord. 716 F.3d at 350. The plaintiff alleged that the lawyers told

   prospective buyers of the plaintiff’s business “that they did not want another ‘chicken and waffle

   shack’ at the site and made derogatory comments about the restaurant and its customers.” Id. The

   Fourth Circuit rejected the plaintiff’s § 1981 claim. The panel held that even if the comments

   resulted in prospective buyers “breach[ing] their written contract for the purchase of the business,”

   that was insufficient to state a claim under the statute because “the complaint [did] not allege that

   [the lawyers] ‘possessed sufficient authority to significantly interfere’ with Painter’s Mill Grille’s

   contract to sell its business. In addition, no allegations [were] made that [the lawyers] exercis[ed]

   that authority when making those remarks.” Id. at 351. The Court found it important that



                                                     16
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 17 of 30 Pageid#: 1046




   defendants’ statements in no way precluded the plaintiff from selling his restaurant or that the

   statements were of the sort that might “legitimately and reasonably impair an individual’s freedom

   to contract.” Id. (citing Shaikh, 341 F.3d at 632).

           Reed argues that Plaintiffs do not allege that he possessed authority to interfere with

   Plaintiffs’ ability to contract—or that he exercised any purported authority to the Plaintiffs’

   detriment. Indeed, Plaintiffs only allege that Reed may have told an Arc Energy employee that the

   two were banned from Dominion sites. Dkt. 11 ¶ 98. There are no allegations that Reed had any

   authority to interfere with Plaintiffs’ right to obtain contracts with third parties, or that he actually

   exercised that authority. Therefore, the amended complaint fails to state a cause of action against

   Reed.

           Similarly, Plaintiffs expressly allege that Dykes was a non-management welder who “was

   not a supervisor and had no supervisory authority.” Id. ¶ 70. There are no allegations that Dykes

   had any degree of supervisory authority or that he had the ability to make employment decisions

   or interfere with contractual interests. The amended complaint alleges that Dykes made a phone

   call during his altercation with Carter; but there is no mention of what the phone call was about or

   how it is linked to an exercise of authority related to contract or employment decisions. Id. ¶¶ 79,

   85.

           Accordingly, the Court finds that Plaintiffs do not allege sufficient facts to support a § 1981

   claim against Reed or Dykes and will dismiss count VII against Reed and Dykes with prejudice.




                                                      17
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 18 of 30 Pageid#: 1047




      D. Remaining Claims Against Dominion/VEPCO (Class and Individual Allegations of

          Racial Discrimination, Discrimination in the Right to Contract, Disparate Treatment,

          Retaliation, and Hostile Work Environment)

          Plaintiffs bring six other claims against Dominion/VEPCO. Counts I–VI involve class and

   individual claims of racial discrimination, disparate treatment, discrimination in the right to

   contract, retaliation, and hostile work environment under Title VII and § 1981. Dominion/VEPCO

   seek dismissal of each of these counts for failure to state a claim.

                  1. Joint Employment Status

          Dominion/VEPCO first argue that counts I–VI fail on the grounds that they did not employ

   Plaintiffs, and thus, there is no claim for relief under Title VII or § 1981. The allegations fail to

   establish that Dominion/VEPCO were joint employers of Plaintiffs, and therefore the Court will

   grant Defendants’ motions to dismiss counts I, II, IV, V, and VI with prejudice. Although the Court

   finds insufficient allegations showing that Dominion/VEPCO interfered with Plaintiffs’ right to

   contract with third parties—the Court will deny the motion to dismiss count III without prejudice.

          Claims for relief under Title VII and § 1981 are treated the same. Boyer-Liberto v.

   Fontainebleau Corp., 786 F.3d 264 (4th Cir. 2015); Lewis v. Cent. Piedmont Cmty. Coll., 689 F.2d

   1207, 1209 n.3 (4th Cir. 1982). Under both, Plaintiffs must plausibly allege that Dominion/VEPCO

   was their employer. See 42 U.S.C. § 2000e(f); see Lemon v. Myers Bigel, P.A., 985 F.3d 392, 399

   (4th Cir. 2021); see also Greene v. Harris Corp., 653 F. App’x 160 (4th Cir. 2016) (addressing

   joint employment at the motion to dismiss stage). Even if “a defendant does not directly employ

   the plaintiff, [the defendant] may still be considered an employer under [civil rights] statutes.”

   Hukill v. Auto Care, Inc., 192 F.3d 437, 442 (4th Cir. 1999). “[M]ultiple entities may

   simultaneously be considered employers for the purposes of Title VII.” Butler v. Drive Auto. Indus.



                                                    18
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 19 of 30 Pageid#: 1048




   of Am., Inc., 793 F.3d 404, 410 (4th Cir. 2015). Under the Fourth Circuit’s test in Butler, courts

   analyze joint employment claims by considering the following nine factors:

                  (1) authority to hire and fire the individual;
                  (2) day-to-day supervision of the individual, including employee discipline;
                  (3) whether the putative employer furnishes the equipment used and the place of
                  work;
                  (4) possession of and responsibility over the individual’s employment records,
                  including payroll, insurance, and taxes;
                  (5) the length of time during which the individual has worked for the putative
                  employer;
                  (6) whether the putative employer provides the individual with formal or informal
                  training;
                  (7) whether the individual’s duties are akin to a regular employee’s duties;
                  (8) whether the individual is assigned solely to the putative employer; and
                  (9) whether the individual and putative employer intended to enter into an
                  employment relationship.

          Id. at 414.

          Although no one factor is dispositive, the Court in Butler held that the issue of control

   “remains the ‘principal guidepost.’” Id. The Fourth Circuit also noted that the first three factors

   are the most important and the ninth factor is of “minimal consequence.” Id. The Court linked the

   first two factors specifically to control, stating that the first factor “is important to determining

   ultimate control,” while the second factor is relevant in determining “practical control.” Id.

          Plaintiffs argue that Dominion/VEPCO’s ban supports the first Butler factor. They contend

   that because Arc Energy only contracted with Dominion/VEPCO, Dominion/VEPCO’s ban

   directly resulted in Plaintiffs’ termination. Arc Energy terminated Plaintiffs only after learning that

   they were banned at Dominion/VEPCO sites. Plaintiffs further argue that Dominion/VEPCO

   demonstrated control through their human resource department’s safety and discrimination

   presentation—something all contract workers attend. Dkt. 11 ¶ 48. Plaintiffs urge the Court to

   view the training as relevant to the second Butler factor. They argue that because the work

   happened on a Dominion/VEPCO worksite, the third factor also weighs in their favor.


                                                     19
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 20 of 30 Pageid#: 1049




           Ultimately, Plaintiffs’ argument is unpersuasive. The amended complaint does not allege

   sufficient facts to support a claim that Dominion/VEPCO were Plaintiffs’ joint employer.

   Specifically, the amended complaint lacks any factual allegations that would tip any of the three

   most important Butler factors in Plaintiffs’ favor. Plaintiffs have not pleaded any facts that show

   anyone at Dominion/VEPCO: (1) had the power to hire or fire them; (2) supervised either of them

   on a day-to-day basis or had the power to discipline them; or (3) provided any of the equipment

   they used.

           Indeed, the first Butler factor weighs against finding joint employment. Frenzelit’s Brown

   ordered Plaintiffs off the site on March 26, and it was Arc Energy who terminated them. The

   allegations in the amended complaint make that clear. Dkt. 11 ¶ 99. Moreover, analogous cases

   have found that restricting access to property is insufficient to show joint employment—even if

   that leaves the contractor out of work. See Gobert v. Saitech, Inc., No. 1:09CV673 LG RHW, 2010

   WL 4791725, at *2 (S.D. Miss. Nov. 18, 2010), aff’d, 439 F. App’x 304 (5th Cir. 2011); E.E.O.C.

   v. Valero Ref.-Texas L.P., No. 3:10-CV-398, 2013 WL 1168620, at *4 (S.D. Tex. Mar. 13, 2013)

   (finding no joint employment where an employer “effectively fired” an individual). The alleged

   facts are insufficient to show control with respect to the first factor.

           As to the second factor, Frenzelit, not Dominion/VEPCO, conducted day-to-day

   supervision. Dkt. 11 ¶¶ 18, 66. On the day in question, it was Brown, a Frenzelit supervisor, who

   “made a decision” that Plaintiffs needed to vacate the premises. Id. ¶ 86. Additionally, Plaintiffs

   would enter “the [onsite] Frenzelit trailer,” not the onsite Dominion/VEPCO office, to get their

   work assignments. Id. ¶ 62. The third factor—relating to furnishing of equipment and place of

   work—also weighs against joint employment. In their brief, Plaintiffs state that Dominion/VEPCO

   provided most of their equipment—but that contention does not appear in the amended complaint.



                                                     20
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 21 of 30 Pageid#: 1050




   The amended complaint refers to the tools used as “their [Plaintiffs’] tools,” not

   Dominion/VEPCO’s tools. Id. ¶ 90.

          Therefore, under Butler, Plaintiffs’ alleged facts are insufficient to sustain a claim that

   Dominion/VEPCO acted as a joint employer. Because employment is an element required under

   counts I, II, and IV–VI, the Court will dismiss those claims against Dominion/VEPCO with

   prejudice.5

                  2. Third-Party Discriminatory Interference

          To the extent Plaintiffs assert a third-party discriminatory interference claim under

   count III against Dominion/VEPCO, their allegations are insufficient. An employment relationship

   is not required to establish a claim for wrongful interference with a third-party contract. Painter’s

   Mill Grille, 716 F.3d at 351. The elements for a § 1981 claim are: membership in a protected class,

   discriminatory intent by the defendant, and interference with the right to contract. Williams v.

   Lipscomb, No. 7:17-CV-00446, 2018 WL 3672752, at *2 (W.D. Va. Aug. 2, 2018). Plaintiffs must

   also allege facts showing that the defendant had sufficient authority to interfere with Plaintiffs’

   ability to obtain third party contracts and used that authority. Painter’s Mill Grille, 716 F.3d at

   351. No more is required.

          Plaintiffs allege that Dominion/VEPCO interfered with their employment contracts with

   Arc Energy by barring them from Dominion/VEPCO premises. In doing so, Dominion/VEPCO

   effectively cut off all contractual rights Plaintiffs had with Arc Energy because Arc Energy only

   staffs employees on Dominion/VEPCO job sites. However, there are insufficient allegations about

   Dominion/VEPCO’s discriminatory intent. Plaintiffs allege that Dominion/VEPCO did not ask


          5
             Counts I and II are class claims against Dominion/VEPCO. Because the Court will grant
   Dominion/VEPCO’s motions to dismiss these two counts, the Court declines to address the merits
   of the class certification issue.

                                                    21
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 22 of 30 Pageid#: 1051




   Dykes to leave the Bear Garden Plant after the incident. While Dykes’s situation should be

   considered in determining if racial animus was a factor in barring Plaintiffs from

   Dominion/VEPCO work sites, it is insufficient, without more, to raise a plausible inference of

   racial animus and motive on the part of Dominion/VEPCO. Accordingly, the Court will grant

   Dominion/VEPCO’s motion to dismiss count III without prejudice.

      E. Remaining Claims Against Frenzelit (Hostile Work Environment and Retaliation)

          In counts V and VI, Plaintiffs assert Title VII claims of hostile work environment and

   retaliation. Frenzelit seeks dismissal of counts V and VI because Plaintiffs failed to exhaust their

   administrative remedies.

          Frenzelit argues two points: (1) that Plaintiffs failed to explicitly name Frenzelit in their

   administrative complaint; and (2) in the alternative, that Frenzelit is not substantially identical to

   the named company. Frenzelit attaches Plaintiffs’ administrative complaints to its motion. In

   response, Plaintiffs contend that the administrative exhaustion of a complaint with the Equal

   Employment Opportunity Commission (“EEOC”) or Office of Federal Contract Compliance

   Programs (“OFCCP”) is merely a claim processing rule and does not require dismissal on

   exhaustion grounds. See Fort Bend Cnty., Texas v. Davis, 139 S. Ct. 1843, 1849 (2019). Instead,

   Plaintiffs frame the inquiry as whether the OFCCP complaint sufficiently identified Frenzelit as a

   joint employer. Plaintiffs claim this is an issue of fact that is inappropriate for resolution at the

   Rule 12(b)(6) stage.

                  1. Consideration of Attached Exhibits

          The preliminary issue for this Court is whether to consider Frenzelit’s attached exhibits at

   this stage. Generally, extrinsic evidence may not be considered at the motion to dismiss stage. Am.

   Chiropractic v. Trigon Healthcare, 367 F.3d 212, 234 (4th Cir. 2004). However, when a defendant



                                                    22
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 23 of 30 Pageid#: 1052




   attaches a document to its motion to dismiss “a court may consider it in determining whether to

   dismiss the complaint [if] it was integral to and explicitly relied on in the complaint and [if] the

   plaintiffs do not challenge its authenticity.” Id. (quoting Phillips v. LCI Int’l Inc., 190 F.3d 609,

   618 (4th Cir. 1999)).

          Frenzelit attached Plaintiffs’ OFCCP charges of discrimination and an affidavit stating that

   OFCCP never contacted Frenzelit regarding the charges. Because Plaintiffs (1) discuss and

   explicitly rely on the OFCCP charges in their amended complaint, Dkt. 11 ¶¶ 10, 12–13, and (2)

   do not deny the authenticity of the charges, the Court finds it appropriate to consider Plaintiffs’

   OFCCP charges of discrimination in evaluating whether Plaintiffs exhausted their administrative

   remedies regarding their claims against Frenzelit. Plaintiffs do not explicitly rely on the affidavit

   in their amended complaint and the Court will not consider it.

                  2. Administrative Exhaustion and Substantial Identity

          Rule 12(b)(6) dismissal may be appropriate where a plaintiff fails to exhaust administrative

   remedies. See, e.g., Stewart v. Iancu, 912 F.3d 693, 701–02 (4th Cir. 2019). The administrative

   exhaustion requirement “reflects a congressional intent to use administrative conciliation as the

   primary means of handling claims, thereby encouraging quicker, less formal and less expensive

   resolution of disputes.” Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir. 2013)

   (internal quotes omitted). Before a federal court may address a Title VII claim, a claimant must

   exhaust the administrative procedures under 42 U.S.C. § 2000e-5. See Davis v. N. C. Dep’t of

   Corr., 48 F.3d 134, 137 (4th Cir. 1995).

          Recently, the Supreme Court held that Title VII’s charge-filing requirement is not

   jurisdictional. See Fort Bend, 139 S. Ct. at 1850–51. The Court likened the Title VII charge-filing




                                                    23
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 24 of 30 Pageid#: 1053




   to claims processing rules, which speak only to a party’s procedural obligations—unrelated to the

   jurisdiction of federal courts and subject to evaluation under Rule 12(b)(6). Id.

          Under Title VII, a civil action can only be brought, after administrative proceedings,

   “against the respondent named in the [administrative] charge.” 42 U.S.C. § 2000e-5(f)(1). The

   naming requirement is important because it (1) notifies the charged party of the asserted violation;

   and (2) brings the charged party before the administrative agency and permits effectuation of

   voluntary compliance.

          Fourth Circuit dicta has endorsed an exception to the naming requirement known as the

   substantial identity exception. Alvarado v. Bd. of Trs., 848 F.2d 457, 459 (4th Cir. 1988). The

   substantial identity exception permits plaintiffs to sue defendants in a district court action even

   though they were not named in the administrative charge. See Nicol v. Imagematrix, Inc., 767 F.

   Supp. 744, 751 (E.D. Va. 1991). Courts in this Circuit have considered the following factors in

   determining if substantial identity exists between two entities: (1) whether there are similar

   interests between the named and unnamed parties; (2) the ability of the plaintiff to ascertain the

   unnamed party at the time of the administrative charge; (3) whether the unnamed party had notice

   of the administrative charge; and (4) prejudice to the unnamed party. See Equal Emp’t Opportunity

   Comm’n v. 1618 Concepts, Inc., 432 F. Supp. 3d 595, 604 (M.D.N.C. 2020); Zhang v. Sci. & Tech.

   Corp., 332 F. Supp. 2d 864, 867 (D. Md. 2004).

          Here, Plaintiffs did not name Frenzelit in their administrative charge. Instead, they only

   named Dominion as an employer. See Dkts. 44-1 at 2, 44-2 at 2. As outlined above, a civil action

   can only be brought after administrative proceedings “against the respondent named in the

   [administrative] charge.” 42 U.S.C. § 2000e-5(f)(1). Plaintiffs’ failure to name Frenzelit in the

   charge precludes them from filing a Title VII claim against Frenzelit.



                                                   24
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 25 of 30 Pageid#: 1054




          Plaintiffs’ claim also cannot succeed under a substantial identity theory. That is because

   Plaintiffs have not alleged sufficient facts to draw a reasonable inference that Frenzelit is

   substantially identical to Dominion. Plaintiffs knew the identity of Frenzelit prior to filing the

   charge. They even mentioned Frenzelit in their attachment to the charge, but did not name them as

   an employer in their filing. Further, Frenzelit is a distinct and separate entity from Dominion. The

   amended complaint does not allege that the two companies have similar interests, involve the same

   types of business, are the same size, or are run by the same individuals. Because they were not

   named in the complaint, OFCCP did not contact Frenzelit and they were not involved in the

   administrative process. Thus, Plaintiffs have not alleged facts showing substantial identity between

   Dominion and Frenzelit. For these reasons, the Court finds that Plaintiffs failed to exhaust their

   administrative remedies against Frenzelit on counts V and VI and those counts will be dismissed

   without prejudice.

      F. Remaining Counts against Dykes (Insulting Words and Assault)

          Plaintiffs also sue Dykes for violation of Virginia’s insulting words statute and for common

   law assault.

                  1. Insulting Words (Count X)

          Virginia’s insulting words law, Va. Code § 8.01-45, reads as follows: “All words shall be

   actionable which from their usual construction and common acceptance are construed as insults

   and tend to violence and breach of the peace.” Plaintiffs allege that Dykes violated Va. Code

   § 8.01-45 when he “used personally abusive epithets toward Plaintiffs” in an effort to provoke

   violent reactions from them. Dkt. 11 ¶ 265. These include allegations that, during the March 26

   altercation:

          x   Dykes said that Plaintiffs’ “species” was “lazy.” Id. ¶ 79;
          x   Dykes called Carter a “f**king mook.” Id.;

                                                   25
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 26 of 30 Pageid#: 1055




          x   Dykes repeatedly called Carter a “n***er.” Id.;
          x   Dykes told Carter he would “whip [him] like they used to do the slaves.” Id.

          Claims raised under the insulting words statute “ha[ve] been interpreted by Virginia courts

   to be virtually co-extensive with the common law action for defamation,” but require an additional

   showing that the words “tend to violence and breach of peace.” Potomac Valve & Fitting Inc. v.

   Crawford Fitting Co., 829 F.2d 1280, 1284 (4th Cir. 1987); Waddle v. Claughton, No. 4:18-CV-

   00010, 2019 WL 1049388, at *5 (W.D. Va. Mar. 5, 2019). Unlike defamation claims, however,

   parties do not have to show publication under the insulting words statute. Waddle, 2019 WL

   1049388, at *5. “Whether words are insulting and tend to incite violence is determined by the

   usual construction of the words and their common acceptance in the community.” Goulmamine v.

   CVS Pharmacy, Inc., 138 F. Supp. 3d 652, 668 (E.D. Va. 2015). However, even in instances where

   words are “disgusting, abusive, [and] repulsive,” they cannot always be understood to convey a

   false representation of fact as the insulting words statute requires. Crawford v. United

   Steelworkers, AFL-CIO, 335 S.E.2d 828, 839 (Va. 1985). Statements also may not be actionable

   as a matter of law where they “were not delivered in a manner that would tend to incite violence

   and breach of the peace.” Goulmamine, 138 F. Supp. 3d at 669 n.8.

          The words in this case clearly fit within the statutory text. They are words which, given

   “their usual construction and common acceptance are construed as insults and tend to violence and

   breach of the peace.” Va. Code § 8.01-45. This is particularly true given the context in which

   Dykes uttered the words. Dykes directed the words at Carter during the same incident on the jobsite

   where he “thrust” his fist into Carter’s face, threatened him, and told him that he would “whip”

   him as if he were a slave. Dkt. 11 ¶ 79. He “repeated[]” the n-word a number of times during a

   rant that lasted “at least several minutes” in front of other white co-workers. Id. ¶¶ 78–79. As

   alleged, Dykes’s statements and in the context delivered, conveyed to Carter and his white co-

                                                   26
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 27 of 30 Pageid#: 1056




   workers that he was inherently inferior to them because he was black, as well as inferior in the

   performance of his work on account of his race. “[U]nder the circumstances” and “considering the

   way in which the words were used,” Dykes conveyed these false representations of fact when he

   directed racial epithets at Carter. See Crawford, 335 S.E.2d at 839. The Court therefore rejects

   Dykes’s argument that he could not be liable for his statements because he made no

   misrepresentation of fact. Dkt. 59 at 12.

          Accordingly, the Court will deny Dykes’s motion to dismiss count X. Because this Court

   found sufficient facts alleging ratification of Dykes’s conduct on the part of Frenzelit, the Court

   will also deny Frenzelit’s motion to dismiss count X.

                  2. Assault (Count XII)

          To state a claim for assault under Virginia law, Plaintiffs must plead sufficient facts

   demonstrating that (1) Dykes committed an act intended to cause harmful or offensive contact or

   apprehension of such contact, and (2) that such an act created reasonable fear or apprehension in

   Carter’s mind. Balas, 711 F.3d at 412 (citing Koffman v. Garnett, 574 S.E.2d 258, 261 (Va. 2003)).

          Dykes argues that Plaintiffs do not allege facts supporting a reasonable inference of an

   apprehension of an imminent battery. Specifically, Dykes says that the statements about “getting

   his whip” do not constitute assault because there was a lack of immediacy in the action.

          However, the Court finds that, read in their totality, Plaintiffs’ allegations sufficiently state

   a plausible claim for assault. When evaluating whether the defendant intended to place the victim

   in fear or apprehension of bodily harm, “[w]ords and prior conduct are highly relevant in shedding

   light on intent and the context within which certain actions transpired.” Clark v. Commonwealth,

   691 S.E.2d 786, 789 (Va. 2010). The amended complaint details a multitude of physically

   threatening actions that Dykes directed at Carter. These include “thrust[ing] [a] fist into Carter’s



                                                     27
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 28 of 30 Pageid#: 1057




   face,” threatening to whip him, “gesturing” at him, and grabbing his genitals. Dkt. 11 ¶¶ 65, 79.

   Taken together, there is a course of conduct which permits an inference that when Dykes “thrust

   his fist into Carter’s face,” and threatened to “whip” him “like they used to do the slaves,” that

   Carter reasonably feared that Dykes would commit an imminent battery against him. Dkt. 11 ¶ 79.

          Accordingly, the Court will deny Dykes’s motion to dismiss count XII. Because this Court

   found sufficient facts alleging ratification of Dykes’s conduct on the part of Frenzelit, the Court

   will also deny Frenzelit’s motion to dismiss count XII.6

      G. Plaintiffs’ Motion to Amend

          Plaintiffs filed a motion to substitute party and relate back—attempting to remedy an error

   in their complaint, and amended complaint, where they misnamed William Whitworth as William

   Reed. Dkts. 87, 99. Because Plaintiffs amended their complaint once, as of right, they may not

   amend their complaint without “the opposing party’s written consent or the court’s leave.” Fed. R.

   Civ. P. 15(a)(2). Even so, the Rule counsels courts to “freely give leave.” Id. However, one of the

   grounds for denial of a motion to amend under Rule 15 is where a proposed amendment would be

   futile. See Foman v. Davis, 371 U.S. 178, 182 (1962); Everett v. Prison Health Servs., 412 F.

   App’x 604, 606 (4th Cir. 2011). An amendment is futile if the claim would fail to survive a Rule

   12(b)(6) motion to dismiss. See, e.g., Donaldson v. U.S. Dep’t of Lab., 930 F.2d 339, 349 (4th Cir.

   1991); Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986); Katyle v. Penn Nat.

   Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (“Futility is apparent if the proposed amended

   complaint fails to state a claim under the applicable rules and accompanying standards.”).




          6
              The Court will also deny Frenzelit’s motion to dismiss count XII for battery.
                                                    28
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 29 of 30 Pageid#: 1058




          Even assuming that an amendment to substitute and relate back would be permitted in this

   case, amendment would be futile at this stage because there are no claims remaining against Reed.

   Therefore, the Court will deny Plaintiffs’ motion to substitute party and relate back.



                                            IV.     CONCLUSION

          For the reasons set forth, the Court will grant Dominion and VEPCO’s motions in full,

   dismissing all counts against them and Reed. As against Dominion and VEPCO, counts I, II, IV,

   V, VI, VIII, and X–XII will be dismissed with prejudice and counts III and IX will be dismissed

   without prejudice. With respect to Reed, the Court will grant the motion to dismiss counts VII and

   VIII with prejudice and count IX without prejudice. The Court will also grant Frenzelit’s motion

   in part. Count VIII against Frenzelit, Brown, and O’Brien will be dismissed with prejudice and

   count IX will be dismissed without prejudice. Counts V and VI against Frenzelit will also be

   dismissed without prejudice. Frenzelit’s motion to dismiss counts X–XII be denied. The Court will

   also grant Dykes’s motion to dismiss in part, dismissing count VIII, with prejudice, and dismissing

   count IX without prejudice. The Court will deny his motion to dismiss counts X and XII. The

   Court will deny Plaintiffs’ motion to substitute and relate back. The Court will permit Plaintiffs to

   file any motion for leave to amend within thirty days.

          At this point, the following claims remain in this case: all claims against Arc Energy and

   Phillips, § 1981 claims against Frenzelit, Brown, and O’Brien, and the insulting words, assault,

   and battery claims against Dykes and Frenzelit (through ratification).

          The Clerk of the Court is directed to send a copy of this Memorandum Opinion to all

   counsel of record.




                                                    29
Case 6:20-cv-00048-NKM-RSB Document 114 Filed 03/26/21 Page 30 of 30 Pageid#: 1059




         ENTERED this 26th day of March, 2021.




                                             30
